Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT

                                   No. 04-14-00901-CR

                          EX PARTE Paul Edward NIMNICHT

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR9336
                      Honorable Andrew Carruthers, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED April 15, 2015.


                                             _____________________________
                                             Jason Pulliam, Justice